Citation Nr: 1732089	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for thoracic spine scoliosis with degenerative changes.

2.  Entitlement to an initial rating in excess of 30 percent disabling for adjustment disorder with depressed mood.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to service connection for a neck condition, also claimed as degenerative disc disease (DDD).

5.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.

6.  Entitlement to service connection for headaches associated with thoracic spine scoliosis with degenerative changes.

7.  Entitlement to service connection for a sleep disorder.
8.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

9.  Entitlement to service connection for a respiratory disorder, to include emphysema and chronic bronchitis, secondary to lead, dust, and diesel smoke exposure.

10.  Entitlement to special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1982 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In his August 2013 substantive appeal, the Veteran requested a local hearing.  In April 2015, he stated that he did not wish to pursue his scheduled hearing.  The Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.704 (2016).

The issues of entitlement to a rating in excess of 20 percent disabling for thoracic spine scoliosis with degenerative changes; entitlement to an initial rating in excess of 30 percent disabling for adjustment disorder with depressed mood; entitlement to service connection for a neck condition/DDD, peripheral neuropathy of the bilateral upper extremities, headaches, and sleep disorder; and entitlement to SMC based on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss has been manifested, at its worst, by Level IV hearing impairment in the left ear and Level I in the right ear.

2.  The preponderance of the evidence is against a determination that the Veteran has had a diagnosis of PTSD.

3.  There is no competent evidence of record linking lead, dust, diesel smoke, and depleted uranium exposure to any respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 3.310, 4.125 (2016).

3.  The criteria for service connection for respiratory disorder, to include emphysema or chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),  the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.

By way of background, service connection for bilateral hearing loss was established in March 2011 at an initial noncompensable rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective May 28, 2008.  The Veteran submitted a Notice of Disagreement with that rating in April 2011.  The RO confirmed the 0 percent rating in a July 2013 Statement of the Case.

As part of the service connection claim, a VA audiological examination was conducted in November 2010, during which the Veteran reported that his hearing loss caused stress and interfered with conversation.  The audiogram revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
55
55
55
RIGHT
10
10
15
15
40

The puretone threshold average was 46.25 in the left ear and 20 in the right ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 74 percent in the left ear and 94 percent in the right ear.  These audiometry test results equate to Level IV in the left ear and Level I in the right ear.  38 C.F.R. § 4.85.  Applying these levels to Table VII, the Veteran's hearing acuity equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran has not claimed that his hearing has worsened since the November 2010 examination.  No medical or lay evidence has been submitted to suggest a worsening, as well.  

As such, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Therefore, no further development is necessary and based on the adequate audiological examination of record, an initial compensable rating for bilateral hearing loss is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

II.  PTSD

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V), and VA has issued a final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  However, the amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals, such as the instant claim, that were pending prior to that date.  Id. 

The Veteran contends that he suffers from PTSD due to an order he received while serving in South Korea during peacetime.  Specifically, he related that his company was ordered to go to the top of a hill in case of an alert and to "die in place."  He was to take a position as a forward observer, should North Korea attack; however, that did not happen.

The Veteran's service treatment records (STRs), including his entrance and separation examination reports, are silent as to any complaint of symptoms, treatment, or diagnosis of a psychiatric nature.

In March 2003, the Veteran was diagnosed by VA healthcare providers with depressive disorder.  In April 2004, a VA treatment record indicated that he continued to deal with depression, which was largely controlled with medication management.  Additional VA records indicate diagnoses of alcohol dependence and major depressive disorder.  

In September 2004, the Veteran underwent a mental health evaluation where he related several incidents in service and discussed his current symptoms.  PTSD was subsequently added to the Veteran's list of health problems.  Following PTSD screenings in January 2005 and June 2006, the Veteran was diagnosed PTSD and depressive disorder.

The Veteran underwent a VA psychiatric examination in December 2010 which considered his family and social history, military service, and alcohol use, along with a mental status examination.  The Veteran was diagnosed with adjustment disorder with depressed mood and alcohol dependence, in sustained early remission.  [He was subsequently service-connected for adjustment disorder with depressed mood, apparently considered secondary to a service connected disability].  

In February 2011, the Veteran was given a full PTSD examination, in accordance with the DSM-IV.  Again, the examiner considered his family and social history, military service, and alcohol use.  She opined that the identified stressor did not meet the criteria of a traumatic stressor, as the only related symptom was dwelling on the order and feeling it was not right to have such an order for an entire company.  There was no actual event, other than the telling of the order.  She further stated that the Veteran's dwelling on such an order was in keeping with a ruminative thinking style characteristic of those with chronic depression.  The clinician determined that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  The criteria of depressive disorder were present, but an additional diagnosis of PTSD was not merited.

The Board finds the results of the February 2011 VA PTSD examination to be the most probative medical evidence of record regarding the Veteran's claim for service connection for PTSD.  Although several providers, following short screenings, have used the term PTSD when referring to the Veteran's symptoms, the only evidence of record that conforms to the DSM-IV evaluation of PTSD criteria is the February 2011 examination report.  

The examining VA psychologist possesses the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinion.  The examiner has provided a clear rationale based on an accurate medical and factual history for the opinion provided.  

As there is no confirmed diagnosis of PTSD, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. at 225.  As for the Veteran's other psychiatric symptoms, they are addressed in the remand portion of the decision below.

III.  Respiratory Disorder

The Veteran has contended that he was exposed to lead, dust, and diesel smoke and depleted uranium in service which has caused emphysema and chronic bronchitis.  

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The provisions of 38 U.S.C.A. § 1153, and its implementing VA regulation, 
38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, emphysema and chronic bronchitis are not chronic diseases listed under 38 C.F.R. § 3.309(a), and as such, the Veteran is not entitled to presumptive service connection on a chronic basis.  38 C.F.R. § 3.309(a); Walker v. Shinseki, supra.

Prior to service, the Veteran was involved in a motor vehicle accident in June 1978 which resulted in a 10 percent pneumothorax.  Upon examination, subcutaneous emphysema was noted in his right lower chest.  June 1979 and August 1980 x-ray examinations were negative, clear, and indicated no pleural effusion.  

The Veteran's May 1982 service entrance examination report did not note any respiratory condition or breathing difficulties.    A February 1986 in-service x-ray indicated a normal chest examination.  The March 1986 separation examination report was silent for any respiratory disorder.  The Veteran's STRs and military personnel records did not indicate any exposure to lead, dust, diesel smoke, or depleted uranium, or symptoms of or treatment for any such exposure.  

In a May 2008 statement, the Veteran described his belief that he had emphysema due to exposure to dust and smoke in service.  The Veteran also reported that he worked in construction post-service for thirteen years and complained of exposure to dust and diesel smoke experienced on the job.

VA treatment records do list chronic bronchitis and chronic obstructive pulmonary disease as part of the Veteran's medical problems, though no diagnostic opinions are found.  A pulmonary function test that was conducted in July 2009 was normal, but with mild obstructive and restrictive breathing.  In a March 2010 VA treatment record, the Veteran complained of lung congestion, shortness of breath with strenuous exercise, and a productive cough.  He reported smoking two packs of cigarettes per day, resulting in a 32 pack year smoking history.  He was advised to quit smoking as soon as possible.  

A private physician monitored the Veteran's respiratory symptoms from January 2010 to January 2011, with no noted substantive changes.  

The Board finds that the Veteran did not have a respiratory disorder preexisting service, as no such condition was noted upon the Veteran's entrance examination report and the pre-service June 1979 and August 1980 x-ray examinations were normal.  Therefore, no condition was aggravated by service.

Further, there is no competent evidence that any exposure to lead, dust, or diesel smoke in service caused any respiratory disorder.  Although there is evidence of current respiratory disorders, there is no medical evidence of record linking those conditions to service or to the conditions the Veteran contends produced his disorder.   

In determining whether the duty to assist requires that a medical opinion be sought with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the third factor listed is a low threshold requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the low threshold standard endorsed by the Court in McLendon is not met, as there is no evidence suggesting that any such disability may be related to the Veteran's service, or the exposures in service he claims to have occurred.  Therefore a VA examination to secure a nexus opinion is not necessary.  

The Board finds that the preponderance of the evidence is against these claims.  The benefit of the doubt doctrine is not applicable as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for PTSD is denied.

Service connection for emphysema and chronic bronchitis is denied.


REMAND

I.  Increased ratings

Prior to the issuance of the July 2013 Statement of the Case, the Veteran submitted several statements from himself and from friends and family attesting to his service-connected disabilities' worsening symptoms.  The Veteran was last afforded a VA spinal examination in January 2012, a psychological evaluation in December 2010, and a PTSD examination in February 2011.  Because of the gap in time and the reports of worsening symptoms, the Board finds that new VA examinations are warranted to determine the current nature and severity of the Veteran's service-connected thoracic spine scoliosis with degenerative changes and adjustment disorder with depressed mood.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A new examination and opinion for each claim-based on full review of the record and supported by stated rationale-are needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. at 79.

Additionally, the Veteran submitted a release for medical records from his private health care providers in July 2013.  Those records were never associated with the claims file.  Following a July 2013 conversation, the Veteran stated that the requested records were duplicates of records already a part of the file.  However, given the amount of time that has passed, VA must seek to obtain any relevant VA or private treatment records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

II.  Service Connection

There exists no evidence of in-service symptoms, treatment, or diagnosis of the following conditions.  However, there does exist evidence that may indicate secondary service connection is warranted.  Under a secondary service connection theory, the Veteran must be afforded a VA examination to determine whether each disability is caused or aggravated by the Veteran's service-connected thoracic scoliosis with degenerative changes or adjustment disorder with depressed mood.  38 C.F.R. § 3.310; McLendon, supra.

A.  Neck condition/DDD

There are differing medical opinions in the record regarding whether the Veteran's current neck condition, including a diagnosis for DDD, is secondary to his service-connected thoracic spine scoliosis.  A February 2004 letter from the Veteran's private physician stated that the scoliosis of the cervical spine was "probably in response" to the scoliosis of the thoracic spine.  In November 2010, the Veteran underwent a VA spine examination where the clinician diagnosed cervical spine generalized bulging disc, degenerative joint disease, and DDD.  It was noted that his complaints were of pain that radiated from the thoracic spine up through the neck, into the cranium, for the past two to three years.  The clinician opined that because of the timeframe and the amount of problems associated with the structure of the cervical spine, it was not likely that it was secondary to the scoliosis of the thoracic spine.  Neither medical opinion provided a complete rationale for the conclusions given.

Several treatment records indicated that the Veteran's scoliosis is located in the thoracic region of the spine, and the lower cervical region.  Given the competing medical opinions and the unclear interplay between the Veteran's musculoskeletal problems and potential peripheral nerve involvement, a VA examination and medical opinion are necessary.

B.  Peripheral neuropathy, bilateral upper extremities

The Veteran's last VA spinal examination in January 2012 did not evaluate whether or not he experienced neuropathy, radiculopathy, or other sensory symptoms in his bilateral upper extremities.  He has stated that he experiences radiating pain through his neck to his head, around his shoulders to his elbows, and tingling in his fingers.  

Additionally, a March 2004 VA treatment record diagnosed a moderate to severe sensorimotor polyneuropathy affecting the upper extremities.  The clinician stated that the Veteran probably needed testing of the left triceps and shoulder girdle muscles.  As such testing has not been done, a VA examination is needed.

C.  Headaches 

The Veteran has contended that he experiences headaches associated with his service-connected thoracic spine scoliosis.  He was afforded a VA examination in November 2010, where the clinician stated that he/she did not believe that the Veteran's headaches were caused by the thoracic scoliosis, but instead were either tension or rebound headaches, due to pain medications.  It was noted that the Veteran had scoliosis for most of his life, but only started having headaches two to three years previously, after he was on hydrocodone to treat his thoracic condition for approximately six years.  

When determining if a disorder is secondary to a service-connected disability, the treatments and medications used to treat the underlying disability must be examined in order to determine whether they have resulted in or aggravated the claimed disorder.  The opinion suggests a relationship between the Veteran's treatment for his thoracic condition and his recurrent headaches; thus, a new VA examination and opinion are needed.

D.  Sleep disorder

The Veteran has submitted several statements regarding his difficulties sleeping due to pain, headaches, and stress about his health conditions, and about his need to sleep in a recliner just to achieve a few hours of sleep.  See September 2012 letter, September 2012 Martin letter.  His VA treatment records indicate he takes prescribed medications to aid sleep, as well.  There are no indications that the Veteran has undergone a sleep study and he has not been afforded a VA examination.  Given his statements regarding his service-connected disabilities' effect on his sleep and the fact that he is prescribed sleep aids, a VA examination and opinion is warranted.

III.  SMC

The outcome of the initial and increased rating appeals and service connection appeals potentially impacts the Veteran's claim for SMC at the housebound rate; therefore, final adjudication of the appeal for SMC at the housebound rate must be deferred until the AOJ completes the ordered development and readjudicates the initial and increased rating appeals and service connection appeals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant VA treatment records.  Ask the Veteran to identify and provide appropriate releases for any additional relevant private records of treatment he wants considered.  Associate any new or additional (non-duplicative) evidence with the claims file. 

2.  Schedule the Veteran for a VA examination(s) with an appropriate medical professional(s) to:

a.  Ascertain the current severity and manifestations of the Veteran's service-connected thoracic scoliosis with degenerative changes and adjustment disorder with depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA spinal examination should include range-of-motion testing in active and passive motion, and weight-bearing and nonweight-bearing.  If it is not possible to conduct such tests, that fact should be indicated and the reasons for it explained.  

b.  Determine the nature, extent, onset, and etiology of any cervical spine disability, to include degenerative disc disease, or any other cervical spine disorder found to be present; any neuropathy or radiculopathy of the bilateral upper extremities; any headache disorder; and any sleep disorder.

c.  The claims folder should be provided to and reviewed by the examiner.  After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion on the following: 

i.  Discuss specifically the association, if any, between the thoracic scoliosis and any cervical scoliosis or other vertebral conditions, and any neurological disorder of the upper extremities.

ii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected thoracic spine disorder or psychiatric disorder (or treatment thereof, including medication) caused his cervical spine/DDD, bilateral upper extremity disorder, headache disorder, or sleep disorder?

iii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected thoracic spine disorder or psychiatric disorder (or treatment thereof, including medication) aggravated his cervical spine/DDD, bilateral upper extremity disorder, headache disorder, or sleep disorder?

iv.  If aggravation is found, the examiner should address the baseline manifestations of the disorder found prior to aggravation.

The examiner is advised that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

d.  The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


